Citation Nr: 1812280	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1965 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his representative that a withdrawal of this appeal is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for tinnitus and whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of malaria have been met. 38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the veteran or by his or her authorized representative. Id.  

In the present case, the Veteran, through his authorized representative, requested the withdrawal of his claim of entitlement to service connection for tinnitus and his petition to reopen a claim for entitlement to service connection for residuals of malaria in a January 2018 written statement. Thus, there are no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.



ORDER

The appeals are dismissed.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


